               IN THE UNITED          STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                     DUBLIN DIVISION


UNITED STATES OF AMERICA                        *
                                                ★


        V.                                      *                OR 309-009
                                                ★


NATHAN SMITH                                    *



                                         ORDER




        Pending before the Court is Defendant's motion to subpoena

witnesses.        (Doc.       218.)      Defendant        requests    the   Court   issue

subpoenas for Lin Boatright, Therapist, and "Mr. Paga," United

States       Probation    Officer        Brunswick        Division,    to   testify    at

Defendant's Final Revocation               Hearing scheduled for October 23,

2018.        However,    Defendant has          not provided the Court with            an

address for Mr. Boatright.                Further, Tim Williams, Defendant's

assigned Probation Officer, will be present at the hearing with

all the institutional knowledge of the Brunswick Probation Office,

the   supervising        of    Mr.     Smith,       and   the   violation   allegations

contained in the pending petition for revocation, obviating the

need for Mr. Paga's attendance.                 Therefore, Defendant's motion to

subpoena witnesses (doc. 218) is DENIED.

      ORDER ENTERED at Augusta, Georgia, this _/_^^iay of October,
2018.




                                                     J. RAN^L HALLk CHIEF JUDGE
                                                     UNITjlDSTATES DISTRICT COURT
                                                     SOUTHERN   DISTRICT OF GEORGIA
